DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 3/1/2021 have been fully considered but they are not persuasive.
In response to the argument presented on p. 7 of the Applicant’s Remarks (regarding “not based on the row signal….”, it is determined that Butler teaches this limitation in column 6, lines 17 – 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,249,002 B1 (hereunder Butler).
With respect to independent claim 1, Butler teaches a reading circuit in Fig. 3A for an infrared detector, comprising:
a plurality of pixel driving circuits 212A – 212D arranged in a matrix shape; 
114A,114B provided for respective rows of the plurality of pixel driving circuits;
a plurality of horizontal selection lines 216A,216Bprovided for respective columns of the plurality of pixel driving circuits;
a vertical selection circuit 222A – 222D configured to sequentially output a row selection signal to the plurality of vertical selection lines; and

a horizontal selection circuit POLY ROW SELECT configured to sequentially output a column selection signal to the plurality of horizontal selection lines to sequentially read, to a reading line, a signal from pixel driving circuits for one row which are selected by the row selection signal among the plurality of pixel driving circuits,
wherein each of the plurality of pixel driving circuits includes a driving circuit of the infrared detector, and a switching circuit 220A-220D configured to switch whether or not to input a test signal TEST ENABLE supplied from outside to the driving circuit, based on the row selection signal output to a corresponding vertical selection line among the plurality of vertical selection tines and the column selection signal output to a corresponding horizontal selection line among the plurality of horizontal selection lines see column 5, lines 1 – 17.
Butler teaches wherein the switching circuit includes a switch 222A-222D configured to switch whether or not to input the test signal to the driving circuit, and a latch circuit 128 configured to control a switching operation of the switch, based on the row selection signal as disclosed in column 6, lines 17 – 26 output to the 
With respect to independent claim 9, see the rejection justification to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 8 and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, and further in view of Kizuna (US 2017/0085823 A1, cited in the IDS).
The teaching of Butler has been discussed above.
With respect to dependent claims 7 and 15, Butler is silent with 

In Table 5, Kizuna teaches test patterns. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Butler in order to store test patterns. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 8 and 16, Kizuna teaches in claim 4 of Kizuna wherein the switching circuit switches whether or not to input the test signal to the driving circuit according to a test input selection pulse input thereto.
Allowable Subject Matter
Claims 3 – 6, 11 – 14 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3, the prior art of record fails to teach or reasonably suggest:
wherein the switching circuit further includes an AND circuit configured to input, to the latch circuit, a logical product of the row selection signal output to the corresponding vertical selection line among the plurality of vertical selection lines and 
	With respect to dependent claims 4 – 6 and 11 – 14, because of their dependency on claim 3.
	With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
measuring a signal which is read to the reading line and is output from the reading line; and outputting a result of comparison between a measured value of the signal and an expected value.
With respect to dependent claim 18, the prior art of record fails to teach or reasonably suggest:
wherein the method is carried out before the reading circuit is coupled to the infrared detectors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884 
03/08/2021